

115 HR 2100 IH: Work-Study for Student Veterans Act
U.S. House of Representatives
2017-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2100IN THE HOUSE OF REPRESENTATIVESApril 14, 2017Mr. Takano introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend the authority to provide work-study allowance for
			 certain activities by individuals receiving educational assistance by the
			 Secretary of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Work-Study for Student Veterans Act. 2.Work-study allowanceSection 3485(a)(4) of title 38, United States Code, is amended by striking June 30, 2022 each place it appears and inserting June 30, 2027.
		